Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 1 of 29 Page ID
                                 #:29384




                              Exhibit 1
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 2 of 29 Page ID
                                 #:29385


   1   CENTER FOR HUMAN RIGHTS &
       CONSTITUTIONAL LAW
   2   Peter A. Schey (Cal. Bar No. 58232)
       Carlos Holguín (Cal. Bar No. 90754)
   3   Laura N. Diamond (Cal. Bar. No. 185062)
       Rachel Leach (D.C. Bar No. 1047683)
   4   256 South Occidental Boulevard
       Los Angeles, CA 90057
   5   Telephone: (213) 388-8693
       Facsimile: (213) 386-9484
   6   Email:pschey@centerforhumanrights.org
             crholguin@centerforhumanrights.org
   7         ldiamond@centerforhumanrights.org
             rleach@centerforhumanrights.org
   8
       Listing continues on next page
   9
       Attorneys for Plaintiffs
  10

  11
                              UNITED STATES DISTRICT COURT
  12
                             CENTRAL DISTRICT OF CALIFORNIA
  13
                                        WESTERN DIVISION
  14

  15
       Jenny Lisette Flores., et al.,                Case No. 2:16-cv-08104-CAS-GJSx
  16
                        Plaintiffs,                  SUMMARY OF THE
  17                                                 EVIDENTIARY RECORD IN
             v.                                      SUPPORT OF EX PARTE
  18                                                 APPLICATION FOR
       William Barr, Attorney General of the         TEMPORARY RESTRAINING
  19   United States, et al.,                        ORDER, AND ORDER TO SHOW
                                                     CAUSE WHY A PRELIMINARY
  20                    Defendants.                  INJUNCTION SHOULD NOT
                                                     ISSUE
  21

  22

  23

  24

  25

  26

  27
                                                          SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
  28                                                           EX PARTE APPLICATION FOR TEMPORARY
                                                          RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                                       WHY A PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
                                         Exhibit 1                                          03
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 3 of 29 Page ID
                                 #:29386


   1   Counsel for Plaintiffs, continued
   2

   3   USF SCHOOL OF LAW IMMIGRATION CLINIC
       Bill Ong King (Cal. Bar No. 61513)
   4   2130 Fulton Street
   5   San Francisco, CA 94117-1080
       Telephone: (415) 422-4475
   6   Email: bhing@usfca.edu
   7
       ORRICK, HERRINGTON & SUTCLIFFE LLP
   8   Kevin Askew (Cal. Bar No. 238866)
   9
       777 South Figueroa Street, Suite 3200
       Los Angeles, CA 90017
  10   Telephone: (213) 629-2020
  11
       Email: kaskew@orrick.com

  12   ORRICK, HERRINGTON & SUTCLIFFE LLP
  13
       Elyse Echtman (pro hac vice pending)
       Shaila Rahman Diwan (pro hac vice pending)
  14   51 West 52nd Street
  15   New York, NY 10019-6142
       Telephone: 212/506-3753
  16   Email: eechtman@orrick.com
  17   Email: sdiwan@orrick.com

  18   LA RAZA CENTRO LEGAL, INC.
  19   Michael S. Sorgen (Cal. Bar No. 43107)
       474 Valencia Street, #295
  20   San Francisco, CA 94103
  21   Telephone: (415) 575-3500

  22   THE LAW FOUNDATION OF SILICON VALLEY
  23   LEGAL ADVOCATES FOR CHILDREN AND YOUTH
       PUBLIC INTEREST LAW FIRM
  24   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
  25   Katherine H. Manning (Cal. Bar No. 229233)
       Annette Kirkham (Cal. Bar No. 217958)
  26   152 North Third Street, 3rd floor
  27                                                SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                         EX PARTE APPLICATION FOR TEMPORARY
  28                                                 RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                     WHY A RPRELIMINARY INJUNCTION SHOULD NOT
                                                                                              ISSUE
                                                                             CV 85-4544-DMG-AGRX
                                       Exhibit 1                                      04
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 4 of 29 Page ID
                                 #:29387


   1   San Jose, CA 95112
   2   Telephone: (408) 280-2437
       Facsimile: (408) 288-8850
   3   Email: jenniferk@lawfoundation.org
   4         kate.manning@lawfoundation.org
             annettek@lawfoundation.org
   5

   6   NATIONAL CENTER FOR YOUTH LAW
       Leecia Welch (Cal. Bar No. 208741)
   7   Neha Desai (Cal. RLSA Bar No. 803161)
   8   405 14th Street, 15th Floor
       Oakland, CA 94612
   9   Telephone: (510) 835-8098
  10   Email: lwelch@youthlaw.org
             ndesai@youthlaw.org
  11
       U.C. DAVIS SCHOOL OF LAW
  12
       Holly S. Cooper (Cal. Bar No. 197626)
  13   One Sheilds Ave. TB 30
  14
       Davis, CA 95616
       Telephone: (530) 754-4833
  15   Email: hscooper@ucdavis.edu
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27                                               SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                        EX PARTE APPLICATION FOR TEMPORARY
  28                                                RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                    WHY A RPRELIMINARY INJUNCTION SHOULD NOT
                                                                                             ISSUE
                                                                            CV 85-4544-DMG-AGRX
                                    Exhibit 1                                        05
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 5 of 29 Page ID
                                 #:29388


   1   Unsanitary Conditions
   2         The declarations that have been collected to date show that the children at the
   3   CPB facilities in El Paso and the Rio Grande Valley (“RGV”) are not provided with
   4   soap, clean and dry clothing, regular showers, toothbrushes, towels or sanitary toilet
   5   facilities. See A.I.V.F. Decl. ¶ 11 (“We have only bathed once since being detained
   6   [eight days ago].) (Ursula); B.P.M.M. Decl. ¶ 14 (“The toilets are extremely dirty.
   7   There’s no water or soap to wash your hands.”) (Ursula); C.G.G.P. Decl. ¶ 6 (“We
   8   were allowed to shower together once, the day after we arrived, but I have not
   9   showered since. That was 12 days ago.”) (Ursula); C.C.L.G. Decl. at 1 (“I was wet
  10   when I got here and was placed in the cage without being given dry clothes. I am
  11   still wearing the clothes I came in with.”) (Ursula); K.J.J.H. Decl. ¶ 6 (“We have
  12   only been allowed to shower and brush our teeth one time since we arrived twelve
  13   days ago.”) (Ursula); K.L.R.L. Decl. ¶ 7 (“We have only been allowed to shower
  14   and brush our teeth one time since we arrived nine days ago. A woman in my cell
  15   was here for twenty days and not allowed to shower.”) (Ursula); K.G.G.Q. Decl. ¶ 7
  16   (“The bathrooms at Ursula do not have water for handwashing. What little water
  17   we are given, we need to use to wash our hands. Sometimes, there is not enough
  18   water for drinking and handwashing, so we do not wash our hands.”) (Ursula);
  19   K.B.A.J. Decl. ¶ 22 (“We do not have toothbrushes or toothpaste or towels.”)
  20   (Ursula); L.L.M.G. Decl. at 2 (“I do not have soap, towel or toothbrush. Every five
  21   days I get to shower. On that day, I get a toothbrush, but I can only use it then. I
  22   can only bathe the baby when I bathe.”) (Ursula); M.I.R.C. Decl. ¶ 6 (“There is no
  23   sink or running water to wash the baby and we haven’t been able to take a
  24   shower.”) (Ursula); M.G.F.B. Decl. ¶ 11 (“In the twenty days my baby and I have
  25   been here, we have been permitted to shower only four times. We ask to shower
  26   more often, but we are told that we may not.”) (Ursula); M.S.T.P. Decl. ¶ 6 (“I have
  27                                                       SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                EX PARTE APPLICATION FOR TEMPORARY
  28                                               1        RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                             WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                     ISSUE
                                                                                    CV 85-4544-DMG-AGRX
                                       Exhibit 1                                             06
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 6 of 29 Page ID
                                 #:29389


   1   not showered in 4 days. My daughter and I showered together, so I have also not
   2   been able to wash my daughter in 4 days. I have been able to brush my teeth only
   3   once since I arrived, 7 days ago. I have not been given a hairbrush to brush my
   4   long hair. There is a sink but no soap or towels to dry my hands.”) (Ursula);
   5   O.B.L.V. Decl. ¶¶ 9-10 (“The bathrooms here are very dirty because there are so
   6   many people using them. The toilets clog and cannot be used. And the smell goes
   7   everywhere, even to where we are sleeping. Since the time my baby and I arrived, I
   8   have been permitted to shower only once, five days after I have arrived. I haven’t
   9   had a shower since then, and it has been six days. The soap in the showers is for
  10   hands and not for hair, so my hair is itchy and dirty.”) (Ursula); W.A.C.L. Decl. ¶
  11   10 (“I have been here without bathing for 21 days.”) (Ursula); L.R.C. Decl. ¶ 5,
  12   attached to Mukherjee Decl. (“They have never let [child] [age 5] brush her teeth.
  13   There is nowhere to wash her hands with soap.”) (Clint); J.O.A.M. Decl. ¶ 7 (“I
  14   have been in the U.S. for six days and I have never been offered a shower or been
  15   able to brush my teeth. There is no soap here and our clothes are dirty.”) (Clint);
  16   K.S.P.P. Decl. ¶ 5 (“My brother and I [ages 9 and 11] have had one shower since
  17   we came here, but they have not called [child] [age 7] for any showers yet. We
  18   have only brushed our teeth once.”) (Clint); C.A.H.H. Decl. ¶ 4 (“I was taken to
  19   this place (Clint CBP) where I have been for 3 days. I have not showered or
  20   changed my clothes.”) (Clint); K.M.C.T. Decl. ¶ 11 (“I haven’t had a shower the
  21   whole time I have been here [11 days]. Two times I was allowed to brush my teeth,
  22   but the doctor took the toothbrush away after I used it.”) (Clint); L.F.A. Decl. ¶ 7
  23   (“I have not showered again while here [since the day he arrived]. I don’t brush my
  24   teeth because I don’t have any toothbrush. When I go to the bathroom, I try to
  25   wash. But there is no soap. There is some creamy stuff for cleaning our hands.”)
  26   (Clint); L.G.L.L. Decl. ¶¶ 5-6 (“I have been at the Clint Station for about 17 days.
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                2       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             07
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 7 of 29 Page ID
                                 #:29390


   1   … Here at Clint, I’ve bathed 4 or 5 times for 2 or 3 minutes each time. There are
   2   bathrooms in my cell but there is no soap for washing our hands. There is
   3   disinfectant though.”) (Clint); M.Z.L. Decl. ¶ 7 (“I have only been allowed to bathe
   4   twice since we came here [in three weeks]. My sister has only been allowed to
   5   bathe once. … We have only been allowed to brush our teeth twice here. There is
   6   no soap except when you take a bath.”) (Clint); M.F.M.O. Decl. ¶ 14 (“Since
   7   crossing the border, we have not had any opportunity to bathe. We have not had
   8   the opportunity to brush our teeth.”) (Clint); W.A.S.G. Decl. ¶ 6 (“We have only
   9   bathed once [in 13 days]. Our clothes are the same clothes that we had on when we
  10   arrived. We have not been given soap.”) (Clint); K.P.T.M., R.A.T.P. and B.D.T.P.
  11   Decl. ¶ 15 (“[Girl] has not had a single opportunity to bathe or shower since
  12   crossing the border [five days ago]. [Boys] were permitted to shower for five
  13   minutes yesterday and the day before yesterday . . . . All of us were allowed to
  14   brush our teeth just two times since we crossed the border.”) (Clint). E.Y.F.C.
  15   Decl. ¶ 10 (“[My five-month-old daughter] and I have not been allowed to bathe
  16   since we were apprehended. We have also not been given toothbrushes or
  17   toothpaste.”) (Clint); G.S.C.C. Decl. ¶ 10 (“They only let me brush my teeth
  18   twice—ten days after we arrived and then three days later. They took the toothpaste
  19   and toothbrush away afterwards so that I can’t brush my teeth.”) (Clint); J.V.S.M.
  20   Decl. ¶ 5 (“ We are not permitted to bath or shower regularly here. We have only
  21   been permitted to shower two times in 17 days. Our showers are only five minutes
  22   long.”) (Clint); M.J.R.R. Decl. ¶ 13 (“They have not given me a toothbrush or
  23   toothpaste.”) (Clint); C.R.A. Decl. ¶ 5 (“We’ve only been able to take a shower
  24   once in the whole time we’ve been here. It was about a week after we got here. I
  25   felt so dirty and my baby was so dirty too. He has a cold and a runny nose.”) (Santa
  26   Teresa); E.J.P. Decl. ¶ 2 (“There are two toilets in [our] room; there is water, but no
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                3       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             08
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 8 of 29 Page ID
                                 #:29391


   1   soap.”) (Santa Teresa); L.A.D.P. Decl. ¶ 9 (“There are two bathrooms with sinks
   2   but there is no soap to wash hands inside the room. . . . I had to borrow soap from
   3   another woman who brought it with her.”) (Santa Teresa); E.R.G.E. Decl. ¶ 17 (“I
   4   haven’t asked to shower or for a toothbrush because I have heard other people ask
   5   for a bathroom or toothbrush but officers get angry. They have said many things,
   6   including ‘you’re not in your country’ and ‘you’re being punished here, not to be
   7   asking for things.’”) (Weslaco).
   8         The children and infants are forced to wear soiled and inadequate clothing.
   9   See A.I.V.F. Decl. ¶¶ 11-12 (“My daughter’s onesie is very dirty. I have not been
  10   able to wash it since June 4th [seven days prior].”) (Ursula); C.G.G.P. Decl. ¶ 5
  11   (“Once, I needed clean clothes for my baby because she threw up, but when I asked
  12   for them I was told they didn’t have any available. She is still in the same dirty
  13   clothes.”) (Ursula); K.B.A.J. Decl. ¶ 20 (“I have not washed my baby because I
  14   don’t have any clean or warm clothes for her.”) (Ursula); Y.M.M.C. Decl. ¶ 2 (“3
  15   days ago, my baby soiled his clothes. I had no place to wash the clothes so I could
  16   not put them back on my baby because when he went to the bathroom his poop
  17   came out of his diaper and all over the clothing. Since then, my baby of only 3
  18   months has been wearing a small little jacket made of t-shirt material. I have
  19   nothing else for my son to wear.”) (Ursula); L.R.C. Decl. ¶ 5, attached to
  20   Mukherjee Decl. (“The officers here do not wash anyone’s clothes. [Child’s]
  21   clothes are very dirty. Everyone’s clothes are dirty because no one washes them.”)
  22   (Clint); M.Z.L. Decl. ¶ 7 (“We have been wearing the same clothes the entire time
  23   we have been here [for three weeks] and no one has washed them.”) (Clint);
  24   U.E.P.F. Decl. ¶ 9 (“I have not been offered any new clothing since I arrived [19
  25   days ago]. I have not been able to wash my clothes.”) (Clint); K.P.T.M., R.A.T.P.
  26   and B.D.T.P. Decl. ¶ 15 (“We are all wearing the same clothes since we crossed the
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                  4     RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                          Exhibit 1                                           09
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 9 of 29 Page ID
                                 #:29392


   1   border [five days ago]. [Girl] has not had any opportunities to wash her clothes.
   2   [Boys] tried to wash their t-shirts during one of their showers.”) (Clint); J.V.S.M.
   3   Decl. ¶ 13 (“For 17 days, my daughter and I have been wearing the same clothing.
   4   We do not have opportunities to wash our clothes. Our clothing is dirty. I wish we
   5   could change our clothes.”); M.J.R.R. Decl. ¶ 13 (“I have not had a chance to wash
   6   my clothing since crossing the border.”) (Clint); E.S.Y. Decl. ¶ 16 (“I have one
   7   change of clothes. They haven’t been washed. I’ve been wearing the same shirt and
   8   the same underwear since I’ve been here. When I take a shower, I have to put on
   9   the same dirty clothes.”) (Clint).
  10         Extra clothing, medicine and supplies that the children have brought with
  11   them has been taken away. See K.P.T.M., R.A.T.P. and B.D.T.P. Decl. ¶ 2 (“The
  12   immigration police found us . . . . They told us that we could have only one layer of
  13   clothing, and they threw away the rest of our clothes in the garbage.”) (Clint);
  14   K.B.A.J. Decl. ¶ 13 (“the officers told me to throw away the backpack that had my
  15   baby daughter’s clothes. The officers told me that I would be given clean clothes
  16   for my baby, but I have not received any.”) (Ursula); L.L.M.G. Decl. at 1 (“[My 1-
  17   year-old son] had gotten sick on the trip so I had medicine for him for fever, but
  18   when immigration grabbed me when I first came to the US they took it away.”)
  19   (Ursula); O.B.L.V. Decl. ¶ 4 (“[The police] took the clothes I was carrying and told
  20   me to climb into the truck.”) (Ursula); M.I.R.C. Decl. ¶ 3 (When we arrived here at
  21   the Ursula Processing Station, they took our extra clothes and belongings. We were
  22   wet, but we were not allowed to change before we were put in very cold cells. My
  23   baby has only been wearing a T-shirt, and diaper since we arrived. They have not
  24   given her pants or socks and she is extremely cold.”); S.P.T.G. Decl. ¶ 2 (“They
  25   took my jacket and my mother’s jacket and put in in the trash. My mother had a
  26   shawl to warp my baby brother in. The officer put [the] shawl in the trash, too. My
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                5       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             10
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 10 of 29 Page ID
                                 #:29393


   1   mother had a t-shirt for my baby brother, too, and she told the officer that she
   2   wanted to keep it in case it was cold inside and he needed it. The officer just said
   3   ‘No. In the trash.’”) (Santa Teresa); G.S.C. Decl. ¶ 4 (“My baby had a fever and I
   4   had brought medicine for my baby but a U.S. government official made me throw
   5   away the baby’s medicine. I explained that my baby was sick, but they made me
   6   throw away my baby’s medicine anyway. He also made me throw away my baby’s
   7   clothes, bottle, baby formula, baby food, and diapers.”) (Clint); E.A.M.G. Decl. ¶ 8
   8   (“They took all our things. . . . My baby nephew had a jacket, but he was taken
   9   away for 2 days and when they brought him back, he didn’t have it.”) (Weslaco).
  10         Children are given either limited access to the bathroom or are outright
  11   refused access. See K.J.J.H. Decl. ¶ 6 (“There are toilets near the cage but not
  12   inside. So we have to ask the guards to use the bathroom and they don’t always let
  13   us use them.”) (Ursula); K.L.R.L. Decl. ¶ 7 (“There are toilets near the cage but not
  14   inside. Sometimes the guards get angry and will close them.”) (Ursula); M.G.F.B.
  15   Decl. ¶ 10 (“The bathrooms near us are very dirty. Sometimes, to punish us, the
  16   guards close the bathrooms and do not permit us to use the toilet. I am very
  17   pregnant, so I must urinate often. But when the bathrooms are closed, I just have to
  18   bear it.”) (Ursula). In other instances, the toilets are in the same cell where children
  19   sleep and they have no privacy while using the bathroom. See E.J.A.S. Decl. ¶ 5
  20   (“The toilet is out in the open in the cage, there is no door for any privacy.”)
  21   (Ursula); K.S.P.P. Decl. ¶ 6 (“The toilet is inside of the room where we sleep.
  22   There is no separate room, just two stalls with no doors. The older girls try to cover
  23   themselves with a blanket so we don’t see them when they go to the bathroom. The
  24   bunkbeds are right in front of the toilet stalls and so the people from the top bunks
  25   can see the kids going to the bathroom, but they try to look away to give the person
  26   on the toilet privacy and the person using the toilet usually tries to cover
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                6        RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              11
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 11 of 29 Page ID
                                 #:29394


   1   themselves.”) (Clint); M.Z.L. Decl. ¶ 8 (“My sister and I hold a blanket up for one
   2   another so no one can see us when we go to the bathroom.”) (Clint); K.P.T.M.,
   3   R.A.T.P. and B.D.T.P. Decl. ¶ 11 (“The guards get mad if a child needs to use the
   4   toilets more than once in a short period of time. Instead of letting the child use the
   5   bathroom a second time, the guards just close the door. When the door is closed,
   6   no child is permitted to open it. . . . They tell us it is the law.”); A.F.T.C. Decl. ¶ 6
   7   (“On Saturday, I was trying to leave our cell to go to the bathroom and a guard said,
   8   “where are you going?” I said, “I’m going to the bathroom.” He said, “you don’t
   9   even say thank you.” Then he pushed me in the chest back into the cell and
  10   slammed the door. After that, they locked the door to the cell and we have to ask for
  11   permission to go to the bathroom. I don’t want to ask to go to the bathroom because
  12   I’m afraid they are going to yell at us.”) (Clint); K., R., and B.T.P Decl. ¶ 11
  13   (“There are nine toilets total for the girls and boys to use. The guards get mad if a
  14   child needs to use the toilets more than once in a short period of time. Instead of
  15   letting the child use the bathroom a second time, the guards just close the door.
  16   When the door is closed, no child is permitted to open it. All the time we must ask
  17   the guards for permission to open the door. They tell us it is the law.”); N.L.Q.D.
  18   Decl. ¶ 7 (“We aren’t allowed to go to the bathroom at night. I have to put diapers
  19   on [my son] at night since he isn’t allowed to use the bathroom. He didn’t wear
  20   diapers for years, because he is 6.”) (Clint).
  21   Access to Clean Drinking Water
  22         The declarations show that the children are not provided with regular or
  23   sufficient access to clean water to drink, make formula with, or to sanitize baby
  24   bottles. See B.P.M.M. Decl. ¶ 15 (“In the cage there is a table with a jug of water
  25   and formula. The water is very bad. I use the bottled water from my meals to mix
  26   the formula for my baby. I only have one bottle to use over and over and no way to
  27                                                          SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                   EX PARTE APPLICATION FOR TEMPORARY
  28                                                 7        RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                                WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                        ISSUE
                                                                                       CV 85-4544-DMG-AGRX
                                         Exhibit 1                                              12
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 12 of 29 Page ID
                                 #:29395


   1   wash it.”) (Ursula); C.G.G.P. Decl. ¶ 4 (“We get a water bottle at mealtime. If we
   2   run out of water, we are given cups to fill from a fountain, but the water tastes and
   3   smells like chlorine, and is dirty, so we don’t drink it.”) (Ursula); L.L.M.G. Decl. at
   4   2 (“There is water in the cell but it tastes like bleach. I don’t drink the water from
   5   the cooler because I’m afraid it will poison the baby because I’m still nursing.”)
   6   (Ursula); M.I.R.C. Decl. ¶ 5 (“There was a jug of water in the cell but not enough
   7   cups so we had to share.”) (Ursula); W.A.C.L. Decl. ¶¶ 4 & 9 (“There is no
   8   drinkable water available for me and the baby. The water that is in the jugs tastes
   9   awful like it is from a dirty well. The water available to wash or clean the baby
  10   smells like urine and I am not about to use that water to wash my baby. I have to
  11   wait until the [sic] give me water with a meal and I use a bit of that to clean him. …
  12   I have no place to wash the bottle that my baby uses. Every two or three days I try
  13   to beg the officers to give me a new one because I am worried about the cleanliness
  14   of the bottle.”) (Ursula); M.F.M.O. Decl. ¶ 11 (“The water here is horrible. It tastes
  15   like chlorine. We can use cups to drink the water. But the water tastes awful and I
  16   don’t like it at all. None of the kids here like the water.”) (Clint); L.A.D.P ¶ 9 (“We
  17   are given water that we have to pour into our own bottles that we have to share and
  18   reuse. Sometimes the guards are nice and will give us a new bottle. Sometimes
  19   they won’t.”) (Santa Teresa); G.M.M.A. Decl. ¶ 14 (“The water they give us makes
  20   us sicker. It smells like chlorine.”) (Clint).
  21         Dr. Sevier recounts that “all parents of infants drinking formula from a bottle
  22   reported having no ability to wash bottles.” Sevier Decl. ¶ 7. It is Dr. Sevier’s
  23   medical opinion that “Re-feeding a child spoiled formula is a significant health
  24   hazard that can cause severe infectious diarrhea and death in this vulnerable
  25   population. . . . Many mothers regularly boil their infant’s bottles to ensure there is
  26

  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                 8      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                         Exhibit 1                                            13
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 13 of 29 Page ID
                                 #:29396


   1   no chance of their infant acquiring an infection. . . ., to deny parents the ability to
   2   wash their infant’s bottles is unconscionable.” Id.
   3         In addition, nursing mothers at CPC-Ursula are experiencing an inadequate
   4   milk supply from lack of drinking water. Id. at 11. The nursing mothers reported
   5   to Dr. Sevier that they are “drinking only 1.5L of water per day (offered at meals)”
   6   and that “they would drink more if they had more access to water.” Id. “All felt
   7   that the water in the cells was undrinkable due to taste.” According to Dr. Sevier,
   8   “[a]n average-sized adult requires 2L of water per day to maintain adequate
   9   hydration. A breast-feeding woman in requires at least 3L per day and extra caloric
  10   needs to maintain adequate hydration.” Id. “Breast-feeding mothers should be
  11   offered . . . extra bottled water and extra calories since they are producing the
  12   primary source of nutrition for their children.” It is Dr. Sevier’s medical opinion
  13   that Defendants are “endangering the health of these infants” by providing
  14   “breastfeeding mothers less than adequate supplies of fluids and nutrition.” Id.
  15   “An infant without adequate nutrition is at risk of complications from even the most
  16   minor of illnesses.” Id.
  17   Access to Adequate Food
  18         The children’s declarations show that the food at CPC-Ursula and Clint
  19   facilities is inadequate and often inedible. See C.G.G.P. Decl. ¶ 4 (“We are
  20   sometimes given sandwiches that are cold and raw, and so we don’t eat it.”)
  21   (Ursula); L.L.M.G. Decl. at 2 (“When I got here, I got a ham sandwich. The ham
  22   was slimy.”) (Ursula); M.I.R.C. Decl. ¶ 9 (“I am not able to eat or drink much of
  23   the food and water here and I can not sleep so I am not producing very much breast
  24   milk. I am very scared and anxious about my baby’s health and safety and what
  25   will happen to us.”) (Ursula); M.S.T.P. Decl. ¶ 5 (“We don’t get any snacks
  26   between meals. I get a bottle of water with meals but there is no other way to get
  27                                                          SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                   EX PARTE APPLICATION FOR TEMPORARY
  28                                                 9        RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                                WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                        ISSUE
                                                                                       CV 85-4544-DMG-AGRX
                                         Exhibit 1                                              14
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 14 of 29 Page ID
                                 #:29397


   1   water. I am often hungry.”) (Ursula); O.B.L.V. Decl. ¶ 12 (“I am having trouble
   2   with the food. We often receive tacos of tortilla, beans, and rice. But the rice is
   3   partially raw and not fully cooked. This has made the rice hard to digest and has
   4   made me sick to my stomach.”) (Ursula); W.A.C.L. Decl. ¶ 5 (“The food that we
   5   are getting here is not even suitable for dogs. The burritos they give us have rice
   6   and beans but the rice is not cooked. My baby cannot eat that. They give us a
   7   sandwich with lunchmeat that is not cooked and is just out of the freezer. It is not
   8   edible. I cannot give that to my baby.”) (Ursula); L.R.C. Decl. ¶ 4, attached to
   9   Mukherjee Decl. (“I can’t eat the food here. It is instant oatmeal and instant soup.
  10   It is not good for me. . . . I am supposed to eat food with nutrition in it, like iron.
  11   Here they feed us no healthy food, only food with chemicals. I am hungry all the
  12   time.”) (Clint); U.E.P.F. Decl. ¶ 9 (“The meals are the same everyday and there is
  13   not enough. I am often hungry. One time the food was so bad, it gave me a
  14   stomach ache.”) (Clint); C.A.H.H. Decl. ¶ 4 (“[T]he food does not fill you up and I
  15   am hungry.”) (Clint); M.F.M.O. Decl. ¶ 8 (“I am always hungry here and wish I
  16   had more food. My sisters are hungry too. . . . Everyone here is hungry because
  17   there is not sufficient food.”) (Clint); L.G.L.L. Decl. ¶¶ 7–8 (“We have to choose
  18   between eating lunch and making a phone call. . . . I’m hungry here at Clint all the
  19   time. I’m so hungry that I’ve woken up in the middle of the night with hunger.”)
  20   (Clint); J.O.A.M. Decl. ¶ 8 (“At dinner, they give us a bean burrito, Jello, and a
  21   silver pouch of fruit punch. There is nothing else in the burrito. No rice or cheese.
  22   . . . We get no fruit or vegetables.”) (Clint); K.P.T.M., R.A.T.P. and B.D.T.P. Decl.
  23   ¶ 10 (“We are hungry nearly every day. There is not enough food. We are given
  24   meals three times a day in the same detention space. We cannot eat at other times.
  25   There are no snacks. . . . For lunch, we are given one cup of instant noodles that
  26   can be cooked in water for three minutes, plus juice. For dinner, we are given juice,
  27                                                          SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                   EX PARTE APPLICATION FOR TEMPORARY
  28                                                 10       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                                WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                        ISSUE
                                                                                       CV 85-4544-DMG-AGRX
                                         Exhibit 1                                              15
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 15 of 29 Page ID
                                 #:29398


   1   a cookie and one small burrito with beans and, sometimes, with meat. We do not
   2   know what would happen if we asked for more food. We are too scared to ask.”)
   3   (Clint); A.F.T.C. Decl. ¶ 7 (“The food here is not enough. . . . They don’t give any
   4   milk to my niece, who is two years old. . . . The food is not good, and I feel
   5   hungry.”) (Clint); C.R.A. Decl. ¶ 3 (“My son, Victor, is not eating well here in
   6   detention. The give us burritos in the morning and the evening and some bread at
   7   lunchtime. It’s not the food he is used to and he doesn’t eat very much of it. I think
   8   he is hungry.”) (Santa Teresa); K.A.S.D. Decl. ¶ 9 (“Although we receive regular
   9   meals, the food is not nutritious and it is not enough. We are still hungry. There are
  10   no fruits and vegetables.”) (Clint); K., R., and B.T.P Decl. ¶ 10 (“We are hungry
  11   nearly every day. There is not enough food. We do not know what would happen if
  12   we asked for more food. We are too scared to ask.”) (Clint); E.R.G.E. Decl. ¶ 13
  13   (“They gave me a sandwich (two slices of bread and a still frozen piece of ham).
  14   We tried to eat in the cell . . . but I couldn’t eat much because the food was bad and
  15   we had to eat next to the dirty toilet. Lunch and dinner this Sunday went the same
  16   way[.]”) (Weslaco).
  17         Additionally, babies and children are not given age-appropriate food that
  18   they can or will eat, and the age-appropriate food that they are given is not provided
  19   in sufficient quantity. See B.P.M.M. Decl. ¶¶ 17-18 (“In four days, they have only
  20   given us baby food once. Before we came here, my baby was eating baby food
  21   regularly during the day as well as eating some adult food. She can not eat the food
  22   here. It makes the adults sick and would be worse for a baby. Since we arrived
  23   here my baby has lost a lot of weight. Her pants are very loose now.”) (Ursula);
  24   C.C.L.G. Decl. at 1 (“[J.] can only eat a little of the food. He took formula in a
  25   bottle when we were in El Salvador. Here, I am given one meal and share it with
  26   him. He will eat potato chips and when there is a sandwich I take out the filling and
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                11      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             16
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 16 of 29 Page ID
                                 #:29399


   1   give him the bread. When he tries to eat the burritos in the morning he gets sick
   2   after a few bites and refuses to eat anymore.”) (Ursula); K.J.J.H. Decl. ¶ 5 (“Before
   3   we came here my baby was eating solid food three times a day but now he is only
   4   getting breast milk and sometimes a cookie. I’m only making a little breast milk
   5   because I am not eating or drinking enough.”) (Ursula); K.L.R.L. Decl. ¶ 6
   6   (“Before we came here my baby was eating regular food but now she is only getting
   7   formula. The sandwiches they give to us for lunch are frozen so I can’t even give
   8   my baby food. The guards only let me give my baby 3 bottles of formula a day.
   9   Before we came here she had at least five. We are given one cookie in the morning
  10   and one cookie at night but no baby food.”) (Ursula); K.G.G.Q. Decl. ¶ 14 (“My
  11   baby has not eaten a full meal in 15 days.”) (Ursula); L.L.M.G. Decl. at 1 (“They
  12   give me one jar of baby food for [D.]. I breast feed him. I don’t make enough milk
  13   so I have to give him some powdered milk. It made him sick at first. He isn’t
  14   getting enough to eat so I also feed him the rice from the burrito.”) (Ursula);
  15   M.I.R.C. Decl. ¶ 8 (“Before we came here, my baby would eat several times a day,
  16   breast milk and solid food. Here she barely eats and only breast feeds in small
  17   amounts and is losing weight.”) (Ursula); M.G.F.B. Decl. ¶ 12 (“The food here is
  18   not appropriate for children, and it is making them sick. The food is of poor
  19   quality, of small quantity, and tastes very bad. I try to eat it so that my son will eat,
  20   but we both feel so sick from the food.”) (Ursula); W.A.C.L. Decl. ¶ 5 (“They give
  21   us two cookies each day, one for me and one for my baby, but I have to give both of
  22   them to the baby because he can’t eat anything else they give us. Juice is not
  23   available and when I have asked for juice for the baby the officers have said NO. I
  24   have notice [sic] that the guards give the juice and snacks that are for the children to
  25   those that are “working” in the cages. So in order to get the food and drinks, the
  26   people detained with me have to “work” for food. It makes me sad because my
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                12       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              17
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 17 of 29 Page ID
                                 #:29400


   1   baby has always been a very good eater. But since we have been here it has been
   2   very hard because he is hungry.”) (Ursula); J.O.A.M. Decl. ¶ 8 (“They give my
   3   daughter formula, but otherwise we get no milk.”) (Clint); G.S.C.C. Decl. ¶ 11 (“I
   4   am always hungry here. They do not give us enough to eat. . . . The baby is losing
   5   weight and so am I. I am nursing my baby and it is not enough nutrition for a
   6   breastfeeding mother. I cannot make enough milk to meet my baby’s needs and
   7   they threw away his formula and baby food (baby cereal) so they gave him some
   8   food, but it is the same food they give us. His body could not process it so he threw
   9   it up and got diarrhea.”) (Clint); M.J.R.R. Decl. ¶ 12 (“There’s no milk, fruit, or
  10   vegetables here.”) (Clint); A.F.L.P Decl. ¶ 10 (“My daughter is still nursing but she
  11   needs food as well. I think the food here gave her diarrhea.”) (Clint); E.J.P ¶ 4
  12   (“[My] baby breastfeeds. At home, he was eating cereals and bananas. But there is
  13   no baby food here. Here he will not drink the formula they give me. So he is only
  14   breast feeding and I am afraid that my milk is not sufficient. He is often hungry.”)
  15   (Santa Teresa); S.P.T.G. Decl. ¶ 6 (“[My little brother] can only have my mother’s
  16   milk because there is no food [here] for him.”) (Santa Teresa); G.S.C. Decl. ¶ 11 (“I
  17   am nursing my baby and it is not enough nutrition for a breastfeeding mother. I
  18   cannot make enough milk to meet my baby’s needs and they threw away his
  19   formula and baby food (baby cereal) so they gave him some food, but it is the same
  20   food they give us. His body could not process it so he threw it up and got
  21   diarrhea.”) (Weslaco).
  22         Dr. Sevier reports that “[i]nfants between 6-12 months should be fed pureed
  23   foods in addition to formula.” Sevier Decl. ¶ 9. But, the infants in that age range
  24   are only being provided with “infant formula, apple sauce and solid foods.” Id.
  25   This improper nutrition of formula and apple sauce “leaves a child at risk for
  26   developing nutritional deficiencies, including but not limited to iron deficiency
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                13      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             18
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 18 of 29 Page ID
                                 #:29401


   1   anemia. This can cause serious health and developmental consequences given
   2   anemia in infancy is linked to reduced standardized testing scores in school-aged
   3   children.” Id. (citation omitted).
   4         The CPB’s own standards require access to food that is “in edible condition
   5   (not frozen, expired, or spoiled)” and provide that minors “must have regular access
   6   to snacks, milk, and juice.” CBP National Standards on Transport, Escort,
   7   Detention, and Search (“TEDS Manual”) §§ 4.13, 5.6. These conditions are
   8   particularly dangerous for the youngest detained children:
   9         Age appropriate nutrition and hydration are essential to avoid serious
  10         sequelae such as dehydration, electrolyte imbalance, and growth and
  11         developmental delay. Nutrition offered must be appropriate for a
  12         child’s developmental age. Babies require adequate quantities of breast
  13         milk or formula. Breast milk is the ideal food for infants. It is the most
  14         nutritious, offers immunologic defenses, and is the most available and
  15         affordable but requires adequate nutrition and hydration of the lactating
  16         motion. Formula can be adequate, but must be given in appropriate
  17         quantities and be mixed with clean water in the right proportions,
  18         otherwise formula can cause electrolyte imbalance, dehydration, and
  19         malnourishment. Young children, as they transition to solid food, are
  20         particularly vulnerable to lack of appropriate nutrition. In addition to
  21         breast milk or formula, young children require baby food of the
  22         appropriate nutritional value and texture (so it can be swallowed safely
  23         without the need to chew). Children, after the age of about one, require
  24         continued and adequate amounts of nutritious, uncontaminated food,
  25         milk and adequate hydration.
  26

  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                14      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             19
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 19 of 29 Page ID
                                 #:29402


   1         Wang Decl. ¶ 4. These concerns are amplified when children are suffering
   2   from gastrointestinal illnesses. See Wang Decl. ¶ 7 (“Children with gastrointestinal
   3   disease (vomiting and/or diarrhea) are particularly vulnerable to dehydration.
   4   Children who are malnourished are at increased risk of severe disease and
   5   complications from diarrhea.”).
   6   Cold Temperatures
   7         The declarations show that children are held in cages that are described as
   8   incredibly cold and crowded with nowhere to sit. Gialluca Decl. ¶ 5. See M.I.R.C.
   9   Decl. ¶ 3 (“When we arrived here at the Ursula Processing Station, they took our
  10   extra clothes and belongings. We were wet, but we were not allowed to change
  11   before we were put into very cold cells.”) (Ursula); K.M.C.T. Decl. ¶ 9 (“There is
  12   one bed in the room. The younger children share the bed. The others sleep on the
  13   floor. I’m always cold, because the air conditioning bothers me.”) (Clint). In
  14   addition, children are given mylar blankets and very thin mats, which are taken
  15   away between 3-5 a.m. See B.P.M.M. Decl. ¶ 12 (“There are not many places to sit
  16   and we have to sleep on very small, thin mats on the floor. There are thin foil
  17   blankets only.”) (Ursula); C.G.G.P. Decl. ¶ 7 (“We got a mat to sleep on here. But
  18   the guards will take the mats in the early morning. Sometimes we each get a mat,
  19   but other times we have to share a mat between four people. We have only one thin
  20   mylar blanket to share.”) (Ursula); M.G.F.B. Decl. ¶ 7 (“The temperature where we
  21   are kept is very, very cold. They raise the air conditioning at night. Without the
  22   blankets at night, the babies get sick.”) (Ursula); L.L.M.G. Decl. at 1 (“It’s very
  23   cold all the time and I have trouble sleeping at night because of the cold. My son
  24   get [sic] so cold he feels frozen to the touch.”) (Ursula); O.B.L.V. Decl. ¶ 7 (“It was
  25   very cold, and my baby got sick from the cold.”) (Ursula); K.G.G.Q. Decl. ¶ 10 (“It
  26   is very cold here. We have only an aluminum blanket for warmth, and this not
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                 15     RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                         Exhibit 1                                            20
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 20 of 29 Page ID
                                 #:29403


   1   enough. We are always cold.”) (Ursula); K.J.J.H. Decl. ¶ 4 (“There are only foil
   2   blankets and it is extremely cold.”) (Ursula); A.M.O.R. Decl. ¶ 6 (“We live in
   3   Room 203 with 25 children. I estimate that it is about 10’ by 15’. The first night I
   4   slept on the concrete ground and used the blanket to cover me because it was so
   5   cold. I could not sleep because I was so cold and my head hurt.”) (Clint); K., R.,
   6   and B.T.P. Decl. ¶ 13 (“During the night, it is too cold. There is a large ventilator
   7   on one side of the cell. The ventilator produces water which leaks onto the floor.
   8   Sometimes there is a lot of water.”) (Clint).
   9         Many children also are in dirty clothing and have not bathed regularly or at
  10   all or provided with clean clothing, further exacerbating the extreme cold
  11   temperatures of the facility. See C.C.L.G. Decl. at 1 (“I was wet when I got here
  12   and was placed in the cage without being given dry clothes. I am still wearing the
  13   clothes that I came in with.”) (Ursula); M.I.R.C. Decl. ¶ 3 (“When we arrived at the
  14   Ursula Processing Station, they took our extra clothes and belongings. We were
  15   wet, but were not allowed to change before we were put into very cold cells. My
  16   baby has only been wearing a T-shirt, and diaper since we arrived. They have not
  17   given her pants or socks and she is extremely cold.”) (Ursula); J.I.L.Z. Decl. ¶ 8 (“It
  18   is cold at night when we sleep. I have shoes but no socks.”) (Clint). Moreover,
  19   declarations obtained over the weekend show that these inhumane conditions
  20   persist. See S.Y.M.C. Decl. ¶ 2 (“My baby got wet and I had to take his pants off
  21   two days ago and I have not been able to get any pants for him.”) (Ursula);
  22   Y.M.M.C. Decl. ¶ 2 (“[m]y baby of only 3 months has only been wearing a small
  23   little jacket made of t-shirt material. I have nothing else for my son to wear. I have
  24   been covering him up by opening up diapers and placing them against his body and
  25   then wrapping him up in bad [sic] pad. I can only use the bad [sic] pad until the
  26   cotton starts to fall out. I have been told that they do not have any clothes here at
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                16      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             21
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 21 of 29 Page ID
                                 #:29404


   1   this place. I just want my baby to be warm enough. I am having to make sure that I
   2   carry my baby super close to me to keep his little body warm. I also have borrowed
   3   a jacket from another person detained with me just to keep him covered.”) (Ursula);
   4   K.P.T.M., R.A.T.P. and B.D.T.P. Decl. ¶ 13 (“During the day, our cells are too hot.
   5   The roof is made of tin metal. During the night, it is too cold. There is a large
   6   ventilator on one side of the cell. The ventilator produces water which leaks onto
   7   the floor. Sometimes there is a lot of water.”) (Clint); E.Y.F.C. Decl. ¶ 8 (“I wish I
   8   could wear clean clothes. I have been wearing the same clothes for days. . . . I’m
   9   still wearing my own shirt, but it is dirty and has stains from breastmilk on it. My
  10   socks have a hole and are dirty. Emily [my five-month-old daughter] has also been
  11   wearing the same clothes for days. We have not been given an opportunity to
  12   change.”) (Clint); A.F.T.C. Dec. ¶ 4–5 (“We weren’t allowed to take a shower for
  13   five days after arriving. Finally, today we were allowed to take a shower, but we
  14   haven’t been allowed to change or wash our clothes. . . . This morning they put us
  15   in a new cell. It is so cold. I was shaking so hard and my little niece was very cold
  16   too.”) (Clint); C.V.L.G. Decl. ¶ 7 (“Since I have been here, I have not been able to
  17   wash my clothes”) (Santa Teresa); E.A.M.G. Decl. ¶ 16 (“We have not had a
  18   shower since we have been in custody which is 18 days. We are in the same clothes
  19   we came in which are filthy.”) (Weslaco); N.C.O.V. Decl. ¶ 11 (“I have finally
  20   been able to take a shower, but I was not able to wash myself because I had to carry
  21   my son, who is too young to walk.”) (Weslaco).
  22         These conditions have been independently verified by visiting attorneys.
  23   While the attorneys were not permitted to view the living or sleeping quarters, they
  24   nonetheless found the temperatures in office spaces to be very cold and noted the
  25   children were “visibly chilled and complained of cold temperatures.” Gialluca
  26   Decl. ¶ 4; Grabman Decl. ¶ 6 (noting she was forced to wear a sweater and a suit
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                17      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             22
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 22 of 29 Page ID
                                 #:29405


   1   jacket during interviews with detainees). In addition, the attorneys also noted many
   2   children were dirty and without clothing. Gialluca Decl. ¶ 5 (“Most children are
   3   wearing filthy clothing and have not bathed or been provided clean clothing since
   4   crossing the river. Many of the babies and toddlers are dirty and most are not fully
   5   clothed as a result of CBP confiscating their clothing and failing to provide new
   6   clothing.”); Grabman Decl. ¶ 9 (discussing K.B.A.J.’s premature infant daughter
   7   who was “swaddled in a dirty towel.”).
   8   Sleeping Conditions
   9         Numerous children have testified that the conditions make it impossible to
  10   sleep. Children consistently report that bright lights are on 24 per hours per day,
  11   and they are forced to sleep in crowded cages, often sharing blankets or mats that
  12   are taken away from them early. See e.g. L.L.M.G. Decl. at 1 (“We sleep on the
  13   floor on a mat. I only have one mat. I only get one thin aluminum blanket for
  14   myself and my son.”) (Ursula); K.J.J.H. Decl. ¶ 4 (“The lights are very bright and
  15   on all the time and it is very noisy. I am not able to sleep.”) (Ursula); C.C.L.G.
  16   Decl. at 1 (“We sleep on the concrete floor without a mat and only aluminum
  17   blankets. The lights are also on all the time which is very disturbing and makes my
  18   son not know when it is day or night which is confusing for his body.”) (Ursula);
  19   A.I.V.F. Decl. ¶ 9 (“We have been staying in different cages here in Ursula with
  20   other girls. We have thin mattresses put on the floor to sleep. I do not have a crib
  21   or separate area for my baby to sleep. We all sleep together on the mattress.”)
  22   (Ursula); B.P.M.M. Decl. ¶ 12 (“There are not many places to sit and we have to
  23   sleep on very small, thin mats on the floor. There are thin foil blankets only. It is
  24   very crowded and there is no room. The lights are very bright and on all the time
  25   and it is very noisy and impossible to sleep.”) (Ursula); C.G.G.P. Decl. ¶ 7 (“It is
  26   very crowded. We got a mat to sleep on here. But the guards will take the mats in
  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                18      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             23
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 23 of 29 Page ID
                                 #:29406


   1   the early morning. Sometimes we each get a mat, but other times we have to share
   2   a mat between four people. So then I have to sleep directly on the floor with my
   3   daughter in my arms. We have only one thin mylar blanket to share. The lights are
   4   always on.”) (Ursula); E.T.P.E. Decl. ¶ 5 (“We have one mat we need to share with
   5   each other. It is very cold. We each got a mylar blanket, but it is not enough to
   6   warm us up. There are benches but we cannot sleep there. Sometimes it is so
   7   crowded we cannot find a place to sleep, so they allow a few of us to sleep outside
   8   the fenced area. The lights are on all the time.”) (Ursula); K.G.G.Q. 11 (“We cannot
   9   sleep. The guards never turn off the lights in the location where we are kept. We
  10   cannot sleep because of the light and the noise of everyone talking.”) (Ursula);
  11   W.A.C.L Decl. ¶ 6 (“We only are given mats to sleep on about 9 pm and they take
  12   them away from us at about 5 am. We have been given two mylar blankets. The
  13   lights are on ALL the time and we can not sleep because every 15 to 20 minutes the
  14   guards are yelling something out. GET UP! COUNT TIME! GET UP.”) (Ursula);
  15   J.O.A.M. Decl. ¶ 6 (“We stay in a room with 45 other children. There are ten
  16   bunkbeds. We sleep two children per mattress so four children sleep in each bed.
  17   The other children sleep on thin mats on the concrete floor.”) (Clint); M.F.M.O.
  18   Decl. ¶ 12 (“The officials here are very bad to us. During the night when we’re
  19   trying to sleep they come in and wake us up, yelling and scaring us. Sometimes
  20   children rise up in the night and officials yell at them to lay back down. The guards
  21   who are yelling don’t speak much Spanish, so it’s hard to understand what they’re
  22   saying. My sisters and I are very scared when they yell at us and other children.”)
  23   (Clint); K.P.T.M., R.A.T.P. and B.D.T.P. Decl. ¶ 14 (“[We] have slept each night
  24   on a mat on the floor. When we first arrived, we had to share a mat because there
  25   were not sufficient mats for all the boys. . . . At night, all three of us wake up
  26   repeatedly because we are cold and hungry and because guards come in and yell the
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                19       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              24
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 24 of 29 Page ID
                                 #:29407


   1   names of children who need to be transferred.”) (Clint); G.S.C.C. Decl. ¶ 12 (“Four
   2   of us (two mothers with babies) share a mattress. The other mother and baby slept
   3   on the floor. Most of the girls sleep on the floor. . . . There are only two mats in the
   4   room and so most of the children on the floor sleep directly on the concrete.”)
   5   (Clint); J.V.S.M. Decl. ¶ 8 (“Sometimes in the middle of the night, at about 3 or 4
   6   a.m., the guards will come to call people, which wakes everyone up.”) (Clint);
   7   A.F.T.C Dec. ¶ 3 (“After we got the foil blankets I have slept a little but it’s hard to
   8   rest because the lights are always on, all day and all night.”) (Clint); A.M.O.R. Dec.
   9   ¶ 6 (“Today a nurse got mad at us because a comb is missing [and] they came in
  10   and took out all of the beds and all of the blankets in order to punish us. Now we
  11   will have to sleep on the floor.”) (Clint); G.M.C.B. Decl. ¶ 6 (“[The guards] took
  12   pillows and blankets. . . . [The officer] said that we were going to sleep on the floor.
  13   He said that it was punishment for losing the combs.”) (Clint); K., R., and B.T.P.
  14   Decl. ¶ 9 (“We are woken up at 5 a.m. each day.”); L.A.D.P. Decl. ¶ 7 (“[Where we
  15   sleep] is very cold because the air conditioner is always on. We are scared to ask
  16   the guards to change the temperature. The room is so crowded there is not enough
  17   space to lie down. Many of us have to sleep sitting up. The overhead fluorescent
  18   lights are always on and it is difficult to sleep.”) (Santa Teresa); Y.A.M.A. Decl. ¶
  19   5 (“I sleep very badly because the TV is on all night. At about 6 in the morning, one
  20   of the officials puts music on very loud to wake us up.”) (Clint); E.R.G.E. Decl. ¶
  21   10 (“There were many people in the cell, all were crammed into a cell—we didn’t
  22   fit. The cell was dirty—there [was] paper strewn everywhere and I had to sit next to
  23   the toilet because it was the only place that was left. The toilet smelled and it was
  24   dirty—it was full of paper, the trash was overflowing.”) (Weslaco).
  25         In addition, minors and infants often sleep on hard concrete floors and
  26   benches, including pregnant mothers. See e.g. K.B.A.J. Decl. ¶ 9 (“I was really
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                20       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              25
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 25 of 29 Page ID
                                 #:29408


   1   worried about my baby. I was exhausted and could not hold her. Other mothers
   2   carried her for a time. I was afraid to fall asleep and have her drop. I ended up
   3   putting her on the bench so she could sleep.”) (Ursula); M.G.F.B. Decl. ¶ 8 (8-
   4   month pregnant minor describing that “[t]he lights where we live and sleep are kept
   5   on all day and all night. We cannot sleep with the bright lights always shining.”)
   6   (Ursula). See also Grabman Decl. ¶ 10 (“The Ursula Border Patrol guards have
   7   made both pregnant mother and toddler sleep on the cold floor without a mattress or
   8   blanket, causing the mother back and hip pain.”); K.S.P.P. Decl. ¶ 4 (“We sleep on
   9   a mat on the floor. There are about 10 kids who sleep on our mat. There is another
  10   mat, too. Some children sleep directly on the floor. It is tile. We shared our bed
  11   with a teenage mom and her baby, but she left so now one of the kids who has been
  12   sleeping the floor can now sleep on the mat with us.”) (Clint); M.Z.L. Decl. ¶ 8
  13   (“We sleep on a cement bench. There are two mats in the room, but the big kids
  14   sleep on the mats so we have to sleep on the cement bench. We have been sleeping
  15   on the cement bench ever since we came here, except when my sister got sick, she
  16   was quarantined and she got to sleep on a mat on the floor in another room.”)
  17   (Clint); J.V.S.M. Decl. ¶ 8 (“In the room, there are a few mats and cots, but no beds
  18   or mattresses. For the past several nights, my daughter, my sister, and I have been
  19   sleeping on the cement floor because there is no other place to sleep.”) (Clint);
  20   M.O.M.O Decl. ¶ 3 (“I have been staying in a room with 25 children. There were
  21   no beds, only four mats. . . . The rest of the children slept right on the ground,
  22   including little children. It is concrete. There are babies, as well as older children.
  23   They give us two blankets.”); A.F.L.P Decl. ¶ 6 (“My [one-year-old] daughter and I
  24   have been sleeping on the floor with just a blanket, no mattress for two weeks.”)
  25   (Clint).
  26

  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                 21      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                         Exhibit 1                                             26
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 26 of 29 Page ID
                                 #:29409


   1         Dr. Sevier also reports that the lights are kept on all night long in the CPC-
   2   Ursula daycare which interferes with the ability of the children to sleep. Sevier
   3   Decl. ¶ 12. “This is a serious detriment to a child’s developing brain.” Id.
   4   Denial of Emergency Medical Care
   5         Conditions have led to rampant sickness, as reported by the media and
   6   documented firsthand by attorneys visiting the facility. See Cohen Decl. ¶¶ 3-5
   7   (noting that attorney attending June 13 visit observed “a number of what appeared
   8   to be profoundly ill infants and children as well as a pregnant teenager whose
   9   toddler has tested positive for flu, which may be fatal to pregnant women and their
  10   fetuses” and discussing media reports of flu outbreak); Grabman Decl. ¶¶ 8-11
  11   (discussing illnesses of six Ursula child detainees, including K.B.A.J. who was
  12   confined to a wheelchair following an emergency caesarian section and her
  13   premature infant who was “listless”); Gialluca Decl. ¶¶ 6-10 (describing ill minors,
  14   including infants who were “listless,” “sallow,” and “frail.”) See also W.A.C.L.
  15   Decl. ¶ 7 (“The conditions are very crowded in the cage where I am at. There are
  16   about 75 people each night that I have been here. We sleep literally stacked on top
  17   of each other should to shoulder. So many are sick. On any given day there are at
  18   least 20 that are sick. They try to separate the ones that are sick, so that means
  19   people come and go. But not everyone goes if they are sick.”).
  20         There are numerous sick class members (see Sevier Decl. with details of
  21   medical examinations), but despite that the flu and other sicknesses are rampant
  22   throughout the facility, testimony of numerous declarants shows that there is no
  23   access to emergency care. See e.g. K.L.R.L. Decl. ¶ 8 (“Five days after we arrived
  24   here, my baby started coughing and having diarrhea. The guards told me that only
  25   the very sick babies can see doctors so my baby can’t go although she has had a
  26   fever and was vomiting. She hasn’t vomited for over a day but she still has a very
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                22       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              27
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 27 of 29 Page ID
                                 #:29410


   1   bad cough, fever, and continues to have diarrhea. There are many sick children and
   2   they are not being taken to the doctor.”); M.I.R.C. Decl. ¶ 7 (“The day we arrived,
   3   my baby became sick. She she [sic] could not open her eyes and had a fever with
   4   got much worse during the day. I asked the guard for help and he told me to ‘just
   5   deal with it.’ I asked for help again, and was ignored. The third time I asked, I was
   6   crying because she was so much worse I was very worried for her. After two days,
   7   they took her to the doctor. They gave my baby acetaminophen and called in a
   8   prescription for an antibiotic. We didn’t receive the amoxicillin until the next
   9   day.”); W.A.C.L. Decl. ¶ 8 (“I am very worried about my baby. He has not been
  10   seen by any medical professionals since I have been here. When I have asked about
  11   getting the baby seen, the officers come and touch him and say, he is just fine.
  12   Today was the first time that a doctor or any medical professional has seen him.”);
  13   K.A.R.L. Dec. ¶ 7 (“There are young children with no parents. . . . [I] started taking
  14   care of [a four-year-old girl] myself. I take her to the bathroom, give her my extra
  15   food if she is hungry, and tell people to leave her alone if they are bothering her.
  16   She has been sick the whole time I have been taking care of her, and is coughing
  17   and has mucous.”) (Clint); M.J.S. Decl. ¶ 3–4 (“I . . . came down with the flu. I
  18   then went into the flu cell for 7 days. They were 21 other kids in that space with the
  19   flu. I had a fever in there and I was shaking. Some of the other kids were vomiting.
  20   They all had fevers. No one was taking care of the kids with the flu.”); A.F.T.C.
  21   Decl. ¶ 3 (“My mom started to get a fever and sore throat on the second day. I have
  22   a fever now and a sore throat.”); A.M.O.R. Decl. ¶ 3–4 (“A Border Patrol Agent
  23   came in our room with a two-year-old boy and asked us, ‘Who wants to take care of
  24   this little boy?’ . . . I started taking care of him yesterday. His bracelet says he is
  25   two years old. . . . He is sick. He has a cough and a runny nose and scabs on his
  26   lips. He was coughing last night so I asked to take him to see the doctor and they
  27                                                          SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                   EX PARTE APPLICATION FOR TEMPORARY
  28                                                 23       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                                WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                        ISSUE
                                                                                       CV 85-4544-DMG-AGRX
                                         Exhibit 1                                              28
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 28 of 29 Page ID
                                 #:29411


   1   told me that the doctor would come to our room, but the doctor never came.”)
   2   (Clint); A.J.E.M. Decl. ¶ 4 (“About three days ago I got a fever. They moved me
   3   alone to a flu cell. There is no one to take care of you there. They just give you pills
   4   twice a day. I am also having an allergic reaction all over my skin. My skin is itchy
   5   and red and my nose is stuffed up, Two times they gave me a pill for it but not
   6   anymore.”) (Clint); G.M.M.A. Decl. ¶ 10 (“I had a sore throat. I went to the doctor,
   7   and she said I had a little fever, but she didn’t look at my throat. She gave me a
   8   piece of candy and sent me back to the room I was in. I felt worse later—my throat
   9   hurt more—and when I asked to see the doctor again, the doctor said she was very
  10   busy and I should go back and wait. I went back again and had to wait an hour.
  11   [The doctor] didn’t do anything to help. I feel sicker today. My throat is very
  12   sore.”) (Clint); E.A.M.G. Decl. ¶ 8 (“[M]y baby nephew . . . was very sick. He saw
  13   the doctor and was given medicine, but he didn’t get better. His stomach still hurts,
  14   he has a bad cough and fever.”) (Weslaco).
  15         Other medical conditions also are going untreated. In one of the most glaring
  16   examples of neglect, K.B.A.J. is a 17 year-old who gave birth to a premature baby
  17   by cesarean section in Mexico over a month ago and was gravely harmed during
  18   this surgery. Grabman Decl. ¶ 8. She complained of shooting, sharp pain from her
  19   waist through her right buttock and leg to her foot, and has difficulty walking due to
  20   her post-surgical pain, and she has been confined to a wheelchair. Id. As she is
  21   always seated, she reports that her buttocks are sore and red and that she is
  22   developing a pressure wound on one buttock. Id. She appears very thin and
  23   K.B.A.J.’s pain prevented her from eating much; she says she is nauseated from the
  24   pain. Id. More concerning is her premature infant daughter, K.E.A., who appears
  25   “small, weak, and listless.” Id. ¶ 9. During the five hours spent with the visiting
  26   attorney Ms. Grabman, the baby did not cry, she slept most of the time and had to
  27                                                         SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                  EX PARTE APPLICATION FOR TEMPORARY
  28                                                24       RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                               WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                       ISSUE
                                                                                      CV 85-4544-DMG-AGRX
                                        Exhibit 1                                              29
Case 2:85-cv-04544-DMG-AGR Document 572-4 Filed 06/26/19 Page 29 of 29 Page ID
                                 #:29412


   1   be roused to nurse. Id. She would not nurse for long periods, although K.B.A.J.
   2   conscientiously tried to breastfeed her. Id. The baby was swaddled in a dirty
   3   towel. Id. The day prior, the Border Patrol permitted K.B.A.J. to wash her baby
   4   for the first time since their arrival in detention – nearly 8 days. Id. However, a
   5   Border Patrol official confiscated the sweatshirt K.B.A.J. had wrapped around her
   6   baby. Id. K.B.A.J. stated that her baby was” shaking and trembling with cold and
   7   could not maintain her temperature”; she begged the Border Patrol guard for
   8   something to wrap the baby in, and she was given a dirty towel. Id.
   9         The medical issues can only be remedied via immediate care. See Wang
  10   Decl. ¶ 22 (“These minor children and infants should have immediate access to
  11   emergency medical services.”). Furthermore, failure to provide the necessary
  12   medical treatment is a violation of the Agreement’s requirement that the conditions
  13   at the facility must be “safe and sanitary” and “consistent with the INS’s concern
  14   for the particular vulnerability of minors.” Agreement ¶ 12A; Order ¶¶ 7-8.
  15         In addition, the conditions at these facilities, especially when combined with
  16   the weakened immune systems of children, are causing a genuine public health
  17   crisis that will persist and indeed worsen if left untreated. See Wang Decl. ¶¶ 4-11,
  18   22 (“In my professional opinion as a pediatric emergency physician, the appropriate
  19   place for these children to receive the services that they need is the emergency
  20   department of a hospital, which has the needed capacity and capability to
  21   appropriately evaluate and treat these children.”). In short, the children need
  22   immediate access to emergency care and improved living conditions to prevent
  23   more illness and even death. See generally Wang Decl.; Sevier Decl.
  24

  25

  26

  27                                                        SUMMARY OF THE EVIDENTIARY RECORD IN SUPPORT OF
                                                                 EX PARTE APPLICATION FOR TEMPORARY
  28                                                25      RESTRAINING ORDER AND ORDER TO SHOW CAUSE
                                                              WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                                                                                      ISSUE
                                                                                     CV 85-4544-DMG-AGRX
                                        Exhibit 1                                             30
